Citation Nr: 0728374	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a greater initial disability rating for 
degenerative joint disease (DJD) of the right knee, evaluated 
as 10 percent disabling from April 23, 1998; as 20 percent 
disabling from March 16, 2002; and as 40 percent disabling 
from March 30, 2006

2.  Entitlement to a greater initial disability rating for 
degenerative joint disease (DJD) of the left knee, evaluated 
as 10 percent disabling from April 23, 1998; as 20 percent 
disabling from March 16, 2002; and as 40 percent disabling 
from March 30, 2006


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in St. Petersburg, Florida that granted service 
connection for degenerative joint disease of the left and 
right knees and evaluated both as 10 percent disabling, 
effective April 23, 1998.  In an April 2004 decision, the RO 
increased the veteran's evaluations for each knee to 20 
percent disabling effective March 16, 2002.  In a May 2006 
decision, the RO increased the veteran's evaluations for each 
knee to 40 percent disabling effective March 30, 2006.  

This case returns to the Board following remands to the RO in 
December 2005 and November 2006.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain and flare-ups; prior to March 
16, 2002, right knee motion was limited to 0 degrees 
extension and 110 degrees flexion; from March 16, 2002 to 
March 30, 2006, right knee motion was limited to 5 degrees 
extension (with passive extension past 5 degrees causing 
severe pain) and 115 degrees flexion; after March 30, 2006, 
right knee motion was limited to -5 degrees extension and 120 
degrees flexion (with pain beginning at 100 degrees) and no 
additional limitation of motion on repetitive use or 
otherwise due to functional loss.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain and flare-ups; prior to March 
16, 2002, left knee motion was limited to 0 degrees extension 
and 120 degrees flexion; from March 16, 2002 to March 30, 
2006, left knee motion was limited to 15 degrees extension 
and 100 degrees flexion (with a painful arch of motion from 
the 10-degree extension to approximately 30 degrees of 
flexion); after March 30, 2006, left knee motion was limited 
to -5 degrees extension and 120 degrees flexion (with pain 
beginning at 100 degrees) and no additional limitation of 
motion on repetitive use or otherwise due to functional loss


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for DJD of each knee before March 16, 2002 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (2006).     

2.  The criteria for a disability rating greater than 20 
percent for DJD of each knee from March 16, 2002 to March 30, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (2006).

3.  The criteria for a disability rating greater than 40 
percent for DJD of each knee after March 30, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt about the degree of disability is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or increased rating, the claim remains 
in controversy when less than the maximum available benefit 
is awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left and right knee disabilities are currently 
evaluated as 40 percent disabling under Diagnostic Code 
(Code) 5010, arthritis due to trauma, and Code 5261, 
limitation of leg extension.  38 C.F.R. § 4.71a.  Code 5010 
provides that the disability will be rated as degenerative 
arthritis, Code 5003.  

Under Code 5003, a disability is evaluated according to the 
limitation of motion of the affected part.  Under Code 5260, 
a 10 percent rating is assigned for limitation of flexion of 
the leg to 45 degrees; a 20 percent rating is assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent rating is assigned for limitation of flexion of the 
leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Under Code 5261, a 10 percent rating is assigned for 
limitation of extension of the leg to 10 degrees; a 20 
percent rating is assigned for limitation of extension of the 
leg to 15 degrees; a 30 percent rating is assigned for 
limitation of extension of the leg to 20 degrees; a 40 
percent rating is assigned for limitation of extension of the 
leg to 30 degrees; and a 50 percent rating is assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261
 
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

In addition, with any form of arthritis, additional 
considerations include painful motion, joint pain, 
instability, or malalignment, and objective indications of 
pain on pressure or manipulation, muscle spasm, crepitation, 
and active and passive range of motion.  38 C.F.R. § 4.59.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

In this case, the veteran was initially granted a 10 percent 
disability rating for each knee from April 23, 1998 to March 
16, 2002 under Code 5010 based on the RO's finding that the 
veteran had painful or limited motion of a major joint or 
group of major joints under Code 5003.  A VA outpatient 
treatment record dated February 1999 showed right knee motion 
of 10 degrees extension to 110 degrees flexion and left knee 
motion of 0 degrees extension to 130 degrees flexion.  
Treatment records from November 1999 showed right knee motion 
of 0 degrees extension to 110 degrees flexion and left leg 
motion of 0 degrees extension to 120 degrees flexion.  
Records from the time period also revealed pain, swelling, 
and crepitus as well as X-ray evidence of arthritis in both 
knees.   

Under Code5261, extension limited to 10 degrees does not meet 
the criteria for an evaluation greater than 10 percent.  38 
C.F.R. § 4.7.  Under Code 5260 flexion limited to 130 to 110 
degrees does not meet the criteria for a compensable rating 
as flexion must be restricted to 45 degrees before a 10 
percent rating would be in order.  Obviously, flexion to well 
beyond 100 degrees does not even approach that required for a 
compensable rating.  Similarly, the veteran's disability did 
not meet the criteria for an evaluation greater than 10 
percent under Code 5003 because there was no evidence of 
incapacitating exacerbations.  The Board finds that the 
evidence in the record does not meet the criteria for a 
disability rating greater than 10 percent for the period from 
April 23, 1998 to March 16, 2002.   

Similarly, with regard to the period from March 16, 2002 to 
March 30, 2006, the Board finds that the evidence in the 
record does not meet the criteria for a disability rating 
greater than 20 percent. Id.  In an April 2004 rating 
decision, the RO increased the veteran's ratings for his left 
and right knee conditions to 20 percent disabling effective 
March 16, 2002 due to evidence of painful motion and 
additional decrease in function after repetitive use.  A VA 
joints examination dated March 2002 showed right knee motion 
of 10 degrees extension to 100 degrees flexion and left knee 
motion of 10 degrees extension to 100 degrees flexion.  The 
examination also revealed minor instability to the valgus 
opening and crepitus with range of motion as well as some 
tenderness with palpation to the medial joint lines 
bilaterally.  However, there was no instability demonstrated 
by the drawer sign.  Multiple X-rays of both knees revealed 
moderately severe degenerative arthritis.  

A VA joints examination dated March 2005 showed right knee 
motion of 5 degrees extension (with passive extension past 5 
degrees causing severe pain) to 115 degrees flexion and left 
knee motion of 15 degrees extension to 100 degrees flexion 
(with a painful arch of motion from the 10-degree extension 
to approximately 30 degrees of flexion).  The examination 
also revealed crepitus to range of motion, although the knees 
were stable to varus and valgus stress.  Extensor hallucus 
longus (EHL) and flexor hallucis longus (FHL) muscle 
functions were intact.  Lachman's and posterior drawer tests 
produced significant pain and discomfort.  Positive medial 
and lateral joint line tenderness was also noted.  

Under Code 5261, extension limited to 10 to 5 degrees does 
not meet the criteria for an evaluation greater than 20 
percent.  38 C.F.R. § 4.7.  Again, flexion limited to 100 to 
115 degrees does not even approach the limitation required 
for a compensable rating under Code 5260.  Similarly, the 
veteran's disability did not warrant an evaluation greater 
than 20 percent under Code 5003 because 20 percent is the 
maximum schedular rating under that diagnostic code.  
Therefore, the Board finds that the evidence in the record 
does not meet the criteria for a disability rating greater 
than 20 percent for the period from March 16, 2002 to March 
30, 2006 for either knee.   

With regard to the period from March 30, 2006 to the present, 
the Board finds that the evidence in the record does not meet 
the criteria for a disability rating greater than 40 percent. 
Id.  In a March 2006 rating decision, the RO increased the 
veteran's ratings for his left and right knee conditions to 
40 percent disabling effective March 30, 2006 due to evidence 
of bilateral extension limited to 30 degrees.  A VA joint 
examination dated March 2006 showed right knee motion of 40 
degrees extension (with pain beginning at 30 degrees and 
ending at 40 degrees) to 100 degrees flexion (with pain 
beginning at 90 degrees and ending at 100 degrees) and left 
knee motion of 40 degrees extension (with pain beginning at 
30 degrees and ending at 40 degrees) to 100 degrees flexion 
(with pain beginning at 90 degrees and ending at 100 
degrees).  The examiner indicated there was no knee laxity, 
no varus or valgus stress, no inflammatory arthritis, and no 
joint ankylosis.  Crepitation, moderate knee pain, and a 
grinding sensation were noted.  Palpation of both knees 
showed slight tenderness on the lateral aspect of the 
patella.  

The veteran was afforded his most recent VA joints 
examination in February 2007.  The veteran subjectively 
complained of severe flare-ups on a weekly basis.  
Objectively, the veteran had an antalgic gait with no 
evidence of abnormal weight bearing.  Right and left knee 
flexion was from 0 to 120 degrees (with pain beginning at 100 
degrees) and no additional limitation of motion on repetitive 
use.  Right and left knee extension was to -5 degrees with no 
limitation of motion on repetitive use.  There was no 
additional limitation of motion secondary to the DeLuca 
factors in any plane of motion, nor was there any evidence of 
joint ankylosis or loss of bone.  X-rays revealed moderate to 
severe tricompartmental knee arthritis.  Grinding was noted, 
but there was no evidence of locking, effusion, or 
dislocation.  

Under Codes 5260, flexion limited to 120 degrees does not 
meet the criteria for a compensable evaluation.  38 C.F.R. § 
4.7.  Extension limited to -5 degrees does not meet the 
criteria for a rating in excess of 40 percent.  Obviously, 
functional loss has already been contemplated in the RO's 
decision to award the 40 percent rating.  Similarly, the 
veteran's disability did not meet the criteria for an 
evaluation greater than 40 percent under Code 5003 because 20 
percent is the maximum schedular rating under that diagnostic 
code when limitation of motion is noncompensable.  Therefore, 
the Board finds that the evidence in the record does not meet 
the criteria for a disability rating greater than 40 percent 
for the period after March 30, 2006.   

The Board finds no other evidence of knee disability that 
would warrant application of any of the other diagnostic 
codes that provide for ratings greater than those already 
awarded.  See 38 C.F.R. § 4.71a, Code 5256 (ankylosis of the 
knee), Code 5257 (recurrent subluxation or lateral 
instability), Code 5258 (dislocated semilunar cartilage), and 
Code 5262 (impairment of tibia and fibula); see also Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
See VAOPGCPREC 6-96.  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment.  The Board 
notes that the veteran is currently retired at 81 years of 
age.  There is no evidence of unusual circumstances to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  38 C.F.R. § 4.1

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
December 2001, April 2004, and December 2006, as well as in 
the April 2002, April 2004, and June 2006 supplemental 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2002, 
April 2004, and June 2006 supplemental statements of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the October 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran's representative indicated by letter dated January 
2005 that the veteran had no further evidence to submit.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by letter dated June 2006 as well as in the June 2006 
and June 2007 supplemental statements of the case.  The Board 
further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided lay evidence in the form of his own 
written statements.  In January 2005, the veteran's 
representative indicated that the veteran had no additional 
evidence to support his claims.  As there is no indication of 
outstanding evidence, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

An initial disability rating greater than 10 percent before 
March 16, 2002; greater than 20 percent before March 30, 
2006; and greater than 40 percent after March 30, 2006 for 
degenerative joint disease (DJD) of the right knee is denied.  

An initial disability rating greater than 10 percent before 
March 16, 2002; greater than 20 percent before March 30, 
2006; and greater than 40 percent after March 30, 2006 for 
degenerative joint disease (DJD) of the left knee is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


